Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-29, 31-32, 34-35, 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection is made because it is not clear how the percentage by volume of each component was corresponds to the example provided in the specification.  A showing of how the values were calculated will correct the issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20, 24, 27, 30, 33, 36-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0197047 to Teranishi.
Teranishi teaches a method for forming a water-repellant film on a surface of a glass base material [0001].  The film may be applied as a single layer or as a two layer structure comprising an undercoat and water repellant layer [0039-0043].  As a particular example, the undercoat layer is formed from ethanol, an organosilicon compound, and hydrochloric acid [0125].  The water repellant layer takes the undercoat layer composition and further adds an organosilane containing a fluoroalkyl group dissolved in ethanol [0126].  By this addition, the percentage by volume of the organosilicon compound, alcohol, and acid are changed to a different value.  These two compounds are applied to the surface of a cleaned glass substrate [0127].

Claim 24:
Hydrochloric acid is a mineral acid.
Claims 27, 30, 33:
The altering of the composition will necessarily result in either and relative increase or decrease of the components.
Claims 36-37:
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 25-26, 28-29, 31-32, 34-35, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0197047 to Teranishi in view of US 3244541 to Fain.
Teranishi does not teach the claimed specific compounds.  However, Teranishi further teaches dimethyldiethoxysilane (CH3)2Si(OC2H5)2 [0086], isopropanol (2-propanol) [0055].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select these components from a list of functional equivalents.
Further Fain teaches a method for forming a water repellant composition applied to windshields (1:10-30) using a combination of organosilanes and sulfuric acid (3:25-54).  Therefore, it would have been 

With respect to claims 28-29, 31-32, 34-35 relating to the relative amounts of each component:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The particular example of Teranishi doubles the amount of solvent for example [0126].

With respect to claims 38-39:
These claims comprise the combination of the limitations discussed above and are rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796